Title: To George Washington from John Channing, 18 December 1782
From: Channing, John
To: Washington, George


                        
                             New York December 18th 1782
                        
                        May it please your Excellency—the Petition of John Channing, & Peter Taylor humbly settetth forth that
                            having been for many Years Freeholders & residents in South Carolina, from whence they retired long before the
                            present unhappy war took place, and have lived the one for upwards of fifteen, & the other twelve years in Great
                            Brittain, from whence they are this day arrived in the Rosbuck Packett, desirous to return to their Possessions in South
                            Carolina, humbly request of your Excellency permission to pass through the Jersies to Philadelphia & there to
                            apply to Congress.
                        Also Aaron Loocock, arrived in the same Packett, an Inhabitant of Charles Town, who left it soon after the
                            Capitulation, humbly craves to be included in your Excellency’s permission. And your Petitioners as in Duty boun’d will
                            ever pray
                        
                            John Channing
                            Petr Taylor
                            Aaron Loocock
                        
                    